Citation Nr: 0005663	
Decision Date: 03/02/00    Archive Date: 03/14/00

DOCKET NO.  96-31 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
No. Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a higher initial evaluation for pes 
planus, currently evaluated as 30 percent disabling.

2.  Entitlement to service connection for peripheral vascular 
disease, claimed as a bilateral leg condition.

3.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability due to service-
connected disabilities.


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney-at-Law

WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1952 to September 
1956.  This appeal arises before the Board of Veterans' 
Appeals (Board) from rating decisions in which service 
connection was granted and a 30 percent disability evaluation 
was assigned for bilateral pes planus, and service connection 
was denied for a bilateral leg condition, and in which a 
total disability rating for compensation purposes based on 
individual unemployability due to service-connected 
disabilities was denied.

The issues of entitlement to a higher initial evaluation for 
the service connected bilateral pes planus and entitlement to 
a total disability rating for compensation purposes based on 
individual unemployability due to service-connected 
disabilities are the subject of a remand immediately 
following this decision.

In February 1996, the veteran's representative claimed 
service connection for a bilateral leg condition, including 
arthritis, as secondary to the service connected bilateral 
pes planus.  This claim is referred to the RO for appropriate 
action.


FINDING OF FACT

The record does not contain competent evidence of a nexus 
between a current peripheral vascular disease disability, 
claimed as a bilateral leg condition, and injury or disease 
during the veteran's active service.   

CONCLUSION OF LAW

The claim for entitlement to service connection for 
peripheral vascular disease, claimed as a bilateral leg 
condition, is not well grounded.  38 U.S.C.A. § 1131, 1110 
(West 1991); 38 C.F.R. § 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran must submit evidence that the claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is a plausible claim, one which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  A well-grounded claim 
requires more than mere allegations that the veteran's 
service, or an incident which occurred therein, resulted in 
illness, injury, or death.  The veteran must submit 
supporting evidence that would justify the belief that the 
claim is plausible.  See Tirpak v. Derwinski, 2 Vet. App. 609 
(1992); Grivois v. Brown, 6 Vet. App. 136 (1994).  
Evidentiary assertions by the claimant must be accepted as 
true for the purpose of determining if a claim is well-
grounded, except when the assertions are inherently 
incredible or beyond the competence of the person making 
them.  King v. Brown, 5 Vet. App. 19 (1993).

Service connection may be established for disability 
resulting from personal injury or disease incurred in or 
aggravated by service.  38 U.S.C.A. § 1110, 1131 (West 1991).  
In the absence of chronicity at onset, a grant of service 
connection requires evidence of continuity of symptomatology 
demonstrating that a current disability was incurred in 
service.  38 C.F.R. § 3.303(b) (1999).  Regulations also 
provide that service connection may be established where all 
the evidence of record, including that pertinent to service, 
demonstrates that the veteran's currently disability was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).

The three elements of a "well grounded" claim for service 
connection are (1) evidence of a current disability as 
provided by a medical diagnosis; (2) evidence of incurrence 
or aggravation of a disease or injury in service as provided 
by either lay or medical evidence, as the situation dictates; 
and, (3) a nexus, or link, between the inservice disease or 
injury and the current disability, as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1994), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

Concerning the first element -- evidence of current 
disability as provided by a medical diagnosis --  the record 
contains medical evidence that the veteran exhibits a 
bilateral leg disability, described as decreased attenuated 
arterial circulation to the lower extremities in an October 
1995 VA examination report, and as peripheral vascular 
disease in February 1997 VA treatment records.  In addition, 
the veteran's assertions that he complained of and was 
treated for a bilateral leg condition in service is 
sufficient for the second element of a well-grounded claim.  
However, his claim must fail as the record does not contain 
any competent medical evidence of a nexus between the current 
peripheral vascular disease and an inservice injury or 
disease.

The veteran's service medical records reveal that the veteran 
complained of leg cramps before his entrance into active 
service.  The examiner then noted a history of leg cramps 
after exertion, but observed no evidence of musculoskeletal 
or vascular abnormalities, defects, diagnoses or other 
findings concerning the veteran's legs.  A periodic 
examination report, dated in November 1954, reflects no 
complaints, abnormalities, defects, diagnoses, or other 
findings concerning the veteran's musculoskeletal or vascular 
systems.  At discharge, the veteran again complained of leg 
cramps.  The examiner noted a history of frequent leg pain 
since childhood, but, again, the report reflects no 
musculoskeletal or vascular abnormalities, defects, 
diagnoses, or other findings concerning the veteran's legs.

Upon entrance into service, the veteran is presumed to be of 
sound condition except for those defects or disorders noted 
on the entrance examination.  However, where clear and 
unmistakable evidence demonstrates that an injury or disease 
existed prior to service, the presumption of his sound 
condition shall be rebutted.  38 U.S.C.A. § 1111 (West 1991); 
38 C.F.R. § 3.304(b) (1997).  Where the record establishes 
that an injury or disease existed prior to entrance into 
service, a grant of service connection will be warranted only 
if the record establishes that the veteran's disability from 
his pre-existing condition increased in severity as a result 
of service.  If, however, there is a specific finding that 
any noted increase is the result of the natural progress of 
the disease, entitlement to service connection will not be 
warranted.  38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. 
§ 3.306(a) (1997).  In the present case, the Board need not 
determine whether a bilateral leg disability pre-existed 
service and was aggravated therein, or whether such a 
disability was incurred in service, as the claim is not well 
grounded on another basis.  The Board accepts the veteran's 
statements concerning inservice complaints of and treatment 
for a bilateral leg condition as sufficient competent 
evidence of the second element under Caluza.

Nonetheless, the Board notes that the veteran has not 
presented competent medical evidence of a nexus between the 
reported complaints of and treatment for a bilateral leg 
condition and the currently manifested peripheral vascular 
disease.  Although the veteran avers that his bilateral leg 
pain and cramping has been continuous since his active 
service, the evidentiary record does not concur.  Rather, it 
is not until November 1994-more than 38 years after the 
veteran's discharge from active service-that the veteran 
claimed service connection for a bilateral leg condition.  
And it is not until October 1995-more than 39 years 
following his discharge from active service-that the medical 
evidence reflects a diagnosis of a bilateral leg condition.  
Because it would not necessarily follow that there is a 
relationship between any present disability and the 
continuity of symptomatology reported by the veteran, medical 
evidence is required to demonstrate such a relationship 
unless such a relationship is one as to which a lay person's 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
497 (1997).  In this case, medical evidence is required to 
show a relationship between the complaints of leg cramps and 
the current diagnosis of peripheral vascular disease, as this 
disease is not necessarily susceptible to lay observation.  
The record does not contain any medical statements, opinions, 
or findings which establish a causal relationship between the 
veteran's diagnosed peripheral vascular disease and disease 
or injury incurred or aggravated during his active military 
service.

The veteran has presented his own statements regarding the 
cause of his bilateral leg condition.  However, the record 
does not show that he is a medical professional, with the 
training and expertise to provide clinical findings regarding 
the nature and extent of his bilateral leg condition or its 
etiologic relationship to service.  Consequently, his 
statements are credible concerning his subjective complaints 
and his history; but they do not constitute competent medical 
evidence for the purposes of showing a nexus between current 
complaints and service.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); Grottveit v. Brown, 5 Vet. App. 91 (1993).

As the veteran has presented no evidence, other than his own 
allegations, to establish an etiological link between his 
bilateral leg condition and his active service, his claim for 
service connection for peripheral vascular disease, claimed 
as a bilateral leg condition, is not well-grounded.  
38 U.S.C.A. § 5107 (West 1991); Caluza, supra.

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim.  Nevertheless, VA may be obligated 
under 38 U.S.C.A. § 5103(a) to advise the claimant of 
evidence needed to complete his application.  These 
obligations depend on the particular facts of the case and 
the extent to which VA has advised the claimant of the 
evidence necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69, 77-80 (1995).  Here, the 
RO fulfilled its obligation in its statement of the case and 
its supplemental statement of the case, which informed the 
veteran of the reasons his claims had been denied.  The Board 
also notes that, unlike Robinette, the veteran in this case 
has not put VA on notice of the existence of specific 
evidence which, if submitted, might make his claim well-
grounded.  See also Epps v. Brown, 9 Vet. App. 341, 344 
(1996).

In the present case, the veteran's representative submitted a 
letter in February 1998 indicating that the veteran's private 
treating physician has opined that a nexus, or link, exists 
between the veteran's bilateral leg condition and his active 
service.  The veteran's representative voiced his 
understanding that it is the veteran's responsibility to 
obtain this opinion and stated that the veteran was in the 
process of doing so.  The record shows that the veteran's 
claims file was transferred to the Board in December 1999, 
nearly a year later.  Yet, there is no record that the 
veteran or his representative submitted the referenced 
opinion or requested an extension in order to do so.  The 
Board reminds the veteran and his attorney that the Court has 
noted that "[t]he duty to assist is not always a one-way 
street.  If a veteran wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).


ORDER

The claim for service connection for peripheral vascular 
disease, claimed as a bilateral leg condition, is denied.


REMAND

As noted above, the veteran also seeks entitlement to a 
higher initial evaluation for his service connected pes 
planus, currently evaluated as 30 percent disabling.  In 
addition, he seeks entitlement to a total disability rating 
for compensation purposes based on individual unemployability 
due to his service-connected disabilities.

The veteran has presented a well-grounded claim for increased 
disability evaluation for his service-connected disability 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  
When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well-grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  Furthermore, 
the award of a total disability rating for compensation 
purposes is dependent upon the issue of the evaluation(s) 
assigned the veteran's service connected disability(ies).  
See 38 C.F.R. § 4.16 (1999).

The Board has reviewed the record and finds that additional 
development is necessary before the completion of appellate 
review.

The veteran testified before a hearing officer sitting at the 
local RO that he has been found disabled by the Social 
Security Administration (SSA) as of 1994, and that he is 
receiving disability benefits.  In cases where the claim is 
well grounded these records must be obtained.  Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to his claim and to ensure 
full compliance with due process requirements, this case is 
REMANDED to the RO for the following actions:

1.  The RO should request a complete copy 
of the veteran's medical records from 
SSA.

2.  After receipt of any and all newly 
acquired evidence, the RO should again 
review the veteran's claim for a higher 
initial evaluation for his service 
connected bilateral pes planus and 
determine whether this claim may now be 
granted.  In addition, the RO should 
again review the veteran's claim for a 
total disability rating for compensation 
purposes based on individual 
unemployability due to his service-
connected disability(ies) and determine 
whether this claim may now be granted.  
If the decisions remain in any way 
adverse to the veteran, he and his 
representative should be furnished with a 
supplemental statement of the case, and 
with a reasonable period of time within 
which to respond. 

The claims should thereafter be returned to the Board for 
further review, as appropriate.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The veteran 
need take no action until he is so informed.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals


 



